I concur in the majority opinion but disagree with the definition of voluntary leaving adopted by the majority.
Leaving work voluntarily must only mean the specific, intentional act of terminating one's own employment. If voluntary leaving means "that the employee intends to do or not to do some act, which directly prevents him from remaining qualified for the particular position he holds," then the door remains open to infer by employee conduct an intention to leave voluntarily when the employee is in fact fired. Our statute does not permit this for all of the reasons so ably set forth in the majority opinion. *Page 334